Case 3:19-cr-00215-BJD-PDB Document 1 Filed 11/26/19 Page 1 of 12 PagelD 1

fe tt i tr

a

fle NM OT mao. ce

UNITED STATES DISTRICT COURT QNSROY 26 Pit 3:50

MIDDLE DISTRICT OF FLORIDA . |
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v. CASENO. 3:19-r-Q\$-J> Ape
18 U.S.C. § 1349
_ JEREMIAH BEZROKOFF 18 U.S.C. § 1957
DAVID FUNES 42 U.S.C. § 1320a-7b(b)(1)(A)
INFORMATION

The United States Attorney charges:

COUNT ONE
(Conspiracy)

A. Introduction

At all times material to this Information:

1. Defendant JEREMIAH BEZROUKOFF was a patient recruiter,
doctor recruiter, and pharmacy recruiter for Company 1. JEREMIAH
BEZROUKOFF maintained signature authority on the following bank
accounts: Wells Fargo bank accounts ending in 5218 and 4373; Bank of

America accounts ending in 9492 and 7290; and a SunTrust account ending in

3881.
2. Defendant DAVID FUNES was a patient recruiter and doctor

recruiter for Company 1. DAVID FUNES maintained signature authority on
Case 3:19-cr-00215-BJD-PDB Document1 Filed 11/26/19 Page 2 of 12 PagelD 2

the following bank accounts: a Wells Fargo account ending in 3280; VyStar
accounts ending in 7907 and 0474; and a SunTrust account ending in 3881.

3. Co-conspirator Felmor Agatep was a medical doctor licensed in
Florida who resided and practiced medicine in the Middle District of Florida, .
and was not a TRICARE provider.

4, Unindicted co-conspirator A owned and operated Company 1
and maintained signature authority on Company 1’s business bank accounts at
SunTrust Bank, to include the account ending in 7133.

3. Unindicted co-conspirator B owned and operated Pharmacy 1,
and maintained signature authority on Pharmacy 1’s business bank accounts
at Center State Bank, to include the accounts ending in 4652 and 2973.

6. TRICARE was a health care program of the United States
Department of Defense (“DOD”) Military Health System that provided
coverage for DOD beneficiaries worldwide, including active duty service
members, retirees, their families, and survivors. Individuals who received
health care benefits through TRICARE were referred to as TRICARE
beneficiaries. TRICARE was a health care benefit program, as defined by
18 U.S.C. § 24(), that affected commerce, as that term is used in 18 U.S.C.

§ 1347, and a Federal health care program, as defined by 42 U.S.C.
Case 3:19-cr-00215-BJD-PDB Document1 Filed 11/26/19 Page 3 of 12 PagelD 3

§ 1320a-7b(f), that affected commerce, as that term is used in 42 U.S.C.
§ 1320a-7b(b). |

7. Company 1 was a marketing firm that employed sales
representatives to market compounded medications, specifically creams for
pain and scars, among others to beneficiaries of health care benefit programs.
Company | maintained bank accounts with SunTrust Bank, including
account number ending in 7133. Company 1 operated out of a residence in
Jacksonville, Florida (Company 1 — residence), and out of a storefront
location in Jacksonville, Florida (Company 1- Storefront).

8. Pharmacy 1 was a retail and compounding pharmacy that
provided compounded drugs to TRICARE beneficiaries. Pharmacy 1
maintained bank accounts with Center State Bank, including aes numbers
ending in 4652 and 2973.

9. Pharmacy 2 was a retail and compounding pharmacy located in
Auburndale, Florida that provided compounded drugs to TRICARE
beneficiaries.

10. Pharmacy 3 was a retail and compounding pharmacy located in
Gibsonton, Florida that provided compounded drugs to TRICARE

beneficiaries.
Case 3:19-cr-00215-BJD-PDB Document 1 Filed 11/26/19 Page 4 of 12 PagelD 4

11. Company 2 was a telemedicine call center with a principal place
of business in Pennsylvania. Company 2 worked with a pre-established
network of doctors who wrote and signed compounded drug prescriptions for
TRICARE beneficiaries even though they did not have legitimate provider
patient interactions with TRICARE beneficiaries.

B. The Conspiracy

12. Beginning in or about May 2014, and continuing through and
including in or about August 2015, in the Middle District of Florida and
elsewhere, the defendants,

JEREMIAH BEZROKOFF
and |
DAVID FUNES,
did knowingly and willfully combine, conspire, confederate and agree with
each other and with others, both known and unknown to the United States, to
commit health care fraud, in violation of 18 U.S.C. § 1347.
C. Manner and Means of the Conspiracy

13. The manner and means by which the defendants and their co-
conspirators sought to accomplish the purpose and object of the conspiracy
included, among others, the following:

a. JEREMIAH BEZROKOFF, DAVID FUNES, and their

co-conspirators would and did solicit TRICARE beneficiaries for their
Case 3:19-cr-00215-BJD-PDB Document 1 Filed 11/26/19 Page 5 of 12 PagelD 5

TRICARE information and would pay and cause to be paid kickbacks to
recruiters and beneficiaries in exchange for that information.

#é. JEREMIAH BEZROKOFF, DAVID FUNES, ‘ed their co-
conspirators would and did give and cause to be given TRICARE
beneficiaries’ personal identifying information and pre-completed
prescriptions for compounded drugs for TRICARE beneficiaries to licensed
medical professionals, including Dr. Felmor Agatep and others, for them to
sign and submit either in person or electronically to Company 1, Pharmacy 1,
Pharmacy 2, and Pharmacy 3, without having legitimate provider-patient
interactions.

c. JEREMIAH BEZROKOFF, DAVID FUNES, and their co-
conspirators would and did pay and cause to be paid kickbacks to licensed
medical professionals, including Dr. Felmor Agatep, in exchange for them
signing prescriptions for compounded drugs for TRICARE beneficiaries.

d. JEREMIAH BEZROUKOFF, DAVID FUNES, and their co-
conspirators would and did operate the Company 1 storefront location in
Jacksonville, Florida, where they and their co-conspirators would work with
individuals purporting to engage in “telemedicine” via the Company 2 call

center, to give and cause to be given TRICARE beneficiaries’ personal
Case 3:19-cr-00215-BJD-PDB Document1 Filed 11/26/19 Page 6 of 12 PagelD 6

identifying information to be used to generate false and fraudulent
prescriptions for compounded drugs. |

é. JEREMIAH BEZROUKOFF, DAVID FUNES, and their co-
conspirators would “sd did give and cause to be given the false and fraudulent
prescriptions generated from the call center to — 3, among other
pharmacies, to be filled and billed to TRICARE.

£ Pharmacy 1, Pharmacy 2, and Pharmacy 3 would and did submit
and cause the submission of false and fraudulent reimbursement claims to
TRICARE, based upon prescriptions for compounded drugs for TRICARE
beneficiaries that were not legitimately prescribed.

g. JEREMIAH BEZROKOFF, DAVID FUNES, and their co-
conspirators would and did receive illegal healthcare kickbacks in the form of
payments and commissions, from Pharmacy 1, Pharmacy 2, Pharmacy 3, and
other co-conspirator pharmacies, based upon the amount TRICARE
reimbursed on the false and fraudulent claims for compound drugs.

h. JEREMIAH BEZROKOFF, DAVID FUNES, and their co-
conspirators would and did maintain bank accounts that were used to receive,
transfer, and disburse proceeds of the fraud scheme and to pay and receive

kickbacks in furtherance of the fraud scheme.
Case 3:19-cr-00215-BJD-PDB Document1 Filed 11/26/19 Page 7 of 12 PagelD 7

i JEREMIAH BEZROKOFF, DAVID FUNES, and their co-
conspirators would and did pay and cause to be paid kickbacks to
co-conspirators, including Dr. Felmor Agatep, in exchange for the prescribers
writing fraudulent prescriptions for compounded drugs for TRICARE
beneficiaries.

i. JEREMIAH BEZROKOFF, DAVID FUNES, and their co-
conspirators would and did perform acts and make statements to hide and
conceal and cause to be hidden and concealed, the purposes of, and the acts
done in furtherance of, said conspiracy.

All in violation of 18 U.S.C. § 1349.

COUNTS TWO AND THREE
(Solicitation or Receipt of Health Care Kickbbacks)

A. Introduction
1. Paragraphs 1 through 11 and 13 of Count One of this Information
are realleged and incorporated by reference as though fully set forth herein.
B. Offense
2. On or about the dates set forth below, in the Middle District of

Florida and elsewhere, the defendants,

JEREMIAH BEZROKOFF
and
DAVID FUNES,
Case 3:19-cr-00215-BJD-PDB Document1 Filed 11/26/19 Page 8 of 12 PagelD 8

did knowingly and willfully solicit and receive remuneration, that is, kickbacks |
and bribes, directly and indirectly, overtly and covertly, in cash and in kind,
including by check, in return for submitting the compound prescriptions
described below on behalf of TRICARE beneficiaries to a pharmacy for the
furnishing and arranging for the furnishing of prescription compounded

drugs, for which payment may be made in whole and in part by TRICARE, as

 

 

 

 

 

 

 

set forth below:
Approximate
Count Defendant Approximate Date Kickback Amount
JEREMIAH
TWO BEZROUKOFF January 21, 2015 $89,744.66
THREE DAVID FUNES January 2, 2015 . $26,026.39

 

In violation of 42 U.S.C. § 1320a-7b(b)(1)(A) and 18 U.S.C. § 2.

COUNTS FOUR AND FIVE
(Illegal Monetary Transactions)

A. Introduction
1. Paragraphs 1 through 11 and 13 of Count One of this Information
are realleged and incorporated by reference as though fully set forth herein.
B. Offense
| 2. On or about the dates set forth below, in the Middle District of
Florida and elsewhere, the defendants,

JEREMIAH BEZROKOFF
and

DAVID FUNES,

 
Case 3:19-cr-00215-BJD-PDB Document1 Filed 11/26/19 Page 9 of 12 PagelD 9

did knowingly engage and attempt to engage in the monetary transactions set

forth below, in and affecting interstate commerce, in criminally derived

property of a value greater than $10,000, which property having been derived

from specified unlawful activity, namely conspiracy to commit health care

fraud, health care fraud, and the receipt and offering of health care kickbacks:

 

Count

Defendant

On or About
Date

Monetary
Transaction

 

FOUR

JEREMIAH
BEZROUKOFF

June 27, 2015

The withdrawal of
$200,000 via check
(number 166)
drawn on Wells
Fargo account
ending in 5218,
which was
deposited into Bank
of America account

. ending in 9492

 

 

FIVE

 

DAVID FUNES

 

July 14, 2015

 

The wire transfer of
$111,077.07 from
VyStar Account
ending in 0474 to
Wells Fargo
account ending in
3280

 

In violation of 18 U.S.C. §§ 1957 and 2.

FORFEITURE

The allegations contained in Count One are incorporated by

reference for the purpose of alleging forfeiture pursuant to 18 U.S.C. §

 
Case 3:19-cr-00215-BJD-PDB Document1 Filed 11/26/19 Page 10 of 12 PagelD 10

981(a)(1)(C), 28 US.C. § 2461(c) and 18 U.S.C. § 982(a)(7).

2. Upon conviction of a conspiracy of the violation of 18 U.S.C.

§ 1343 and 18 U.S.C. § 1347, in violation of 18 U.S.C. § 1349, as alleged in
Count One, the defendants, JEREMIAH BEZROUKOFF and DAVID
FUNES, shall forfeit to the United States, pursuant to 18 U.S.C. § |
981(a)(1)(C) and 28 U.S.C. § 2461(c), any property, real or personal, which

- constitutes or is derived from proceeds traceable to the offense; and pursuant
to 18 U.S.C. § 982(a)(7), any property, real or personal, that constitutes or is
derived, directly or indirectly, from gross proceeds traceable to the
commission of the offense.

S. The allegations contained in Counts Two and Three are
incorporated by reference for the purpose of alleging forfeiture pursuant to 18
U.S.C. § 982(a)(7).

4. _ Upon conviction of a violation of 42 U.S.C. § 1320a-
7b(b)(1)(A), as alleged in Count Two as to JEREMIAH BEZROUKOFF, and
in Count Three, as to DAVID FUNES, the defendants shall forfeit to the
United States, pursuant to 18 U.S.C. § 982(a)(7), any property, real or
personal, that constitutes or is derived, directly or indirectly, from gross

proceeds traceable to the commission of the offense.

10
Case 3:19-cr-00215-BJD-PDB Document1 Filed 11/26/19 Page 11 of 12 PagelD 11

5. The allegations contained in Count Four as to JEREMIAH
BEZROUKOFF and in Count Five as to DAVID FUNES are incorporated by
reference for the purpose of alleging forfeiture pursuant to 18 U.S.C.

§ 982(a)(1).

6. Upon conviction of a violation of 18 U.S.C. § 1957, as alleged in
Count Four as to defendant JEREMIAH BEZROUKOFF, and in Count Five
as to defendant DAVID FUNES, shall forfeit to the United States, pursuant to
18 U.S.C. § 982(a)(1), any property, real or personal, involved in such offense,
or any property traceable to such property.

iF The property to be forfeited includes, but is not limited to, the
following:

The sum of at least $1,627,175.22 in proceeds the
defendant, JEREMIAH BEZROUKOFF obtained
as a result of the commission of the offenses; and
The sum of at least $1,032,175.22 in proceeds the
defendant, DAVID FUNES, obtained as a result of
the commission of the offenses.

8. If any of the property described above, as a result of any act or

omission of the defendants: |

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party;

CG has been placed beyond the jurisdiction of the court;

1]
Case 3:19-cr-00215-BJD-PDB Document1 Filed 11/26/19 Page 12 of 12 PagelD 12

d. has been substantially diminished in value; or
é. has been commingled with other property which cannot be
divided without difficulty
the United States shall be entitled to forfeiture of substitute property ——
to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c), and as

incorporated by 18 U.S.C. § 982(b)(1).

MARIA CHAPA LOPEZ
United States Attorney

By: One AG Lebo)
LIE HACKENBERRY
Assistant United States Attorney

ByC > urolo A Vise

AMANDA L. RIEDEL
Assistant United States Attorney
Deputy Chief, Criminal Division

12

 
